 LACRESCENT CONSTANT CARE NURSING INC.LaCrescent Constant Care Nursing Center,Inc.andMinnesota Council#65, American Federation ofState,County and Municipal Employees,AFL-CIO.Case 18-RC-9536January 4, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING,JENKINS, ANDKENNEDYPursuant to a Stipulation for Certification UponConsentElection,a secret ballot election wasconducted among the employees in the stipulatedunit described below. The tally of ballots furnishedthe parties showed that of approximately 44 eligiblevoters, 38 cast valid ballots, of which 26 were for,and 12 against, the Petitioner. Thereafter, theEmployer filed timely objections to conduct affectingthe results of the election.OnJuly 25,1973, the Acting Regional Directorissued and served on the parties his Report onObjections, recommending that the objections beoverruled in their entirety and Petitioner be certifiedas the exclusive collective-bargaining representativein the stipulated unit. Thereafter, the Employer filedtimely exceptions to the Acting Regional Director's,report, and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that thefollowing employees constitute an appropriate unitIThe Employer's exceptions raise no material issues of fact or law whichwould warrant the holding of a hearing or reversing the findings,conclusions, and recommendations of the Acting Regional Director Aspointed out by the Acting Regional Director, the employees were fullyaware of the Employer's efforts to secure additional income and that theEmployer's income was, to a large extent, derived from the State. Moreover,the Union was not in a special position to know more than the employeesabout the lawsuit whereby the Employer had sought more funds from theState. In addition, it is clear that the Employer could and did keep theemployees fully posted on its efforts to obtain more funds to operate thenursing home. In this regard, we particularly note that on May 27, more115for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All full-time and regular part-time nurses aides,housekeeping employees, laundry employees,dietary employees, social activities aide, orderlies,and maintenance employees; excluding casualemployees, temporary employees, confidentialemployees, LPN's, RN's, guards, and supervisorsas defined in the National Labor Relations Act,as amended.5.The Board has considered the Acting RegionalDirector's report and the Employer's exceptions andbrief,and hereby adopts the Acting RegionalDirector's findings, conclusions, and recommenda-tions.'As the Petitioner has received a majority of thevalid ballots cast, we shall certify it as the exclusivebargaining representative of the employees in theunit found appropriate.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Minnesota Council #65,American Federation of State, County and Munici-palEmployees,AFL-CIO, and that, pursuant toSection 9(a) of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all the employees in the unit foundappropriate herein for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.MEMBER KENNEDY, dissenting:Contrary to my colleagues, I would find asubstantialmisrepresentationof the Employer'sfinancial condition by the Petitioner, and thereforeset aside the election.The Petitioner's representative was found by theActingRegionalDirector to have made falsestatements that the Employer's financialconditionwould enable it to increase wages. My colleagueshave concluded, by affirming the Acting RegionalDirector's recommendations, that these misrepresen-tations were not of such a substantial nature as towarrant vacating the election. I cannot agree withthis conclusion.Prior to a stipulated election conducted on June 5,than a weekbefore theelection and4 days afterthe union meeting at whichthe alleged misrepresentation occurred,the Employerdid communicatewith its employeesand gave thema check foradditional wages.Finally, wedo not believe that "nurses aides,housekeeping employees, andlaundryemployees"are so bereft of common judgment as to be unable to evaluatestatements to the effect that by subtracting out-of-state purchases fromgross salesshows thatsufficientmoney wasleft over to pay a minimal wageincrease In our view,the employees were well able to determine that theEmployer'sexpenses of operation included more than out-of-state purchas-es, and they requiredlittle"expertise"to realize that at least their ownpaycheckswere also a cost of that operation.208 NLRB No. 9 116DECISIONSOF NATIONALLABOR RELATIONS BOARD1973, and won by the Petitioner, 26-12, a staffrepresentative of the Petitioner met with the employ-ees.He told the assembled employees that theEmployer was making "too much profit," and forthat reason lost a welfare funds law suit in a statecourt. He stated that it would have won the law suitifithad shown a "negative cash flow." Therepresentative then read from a Board form in whichthe Employer stipulated that it had annual gross salesof $323,902, and purchases from points directlyoutside the State of Minnesota in excess of $50,000.Upon completion of the reading, he remarked thatafter subtracting $50,000 of interstate purchases fromgross sales of $323,902, the Employer had over$200,000 to meet additional expenses, and "mustsurely have some money left over to pay at least aminimal wage increase."Inactuality,as the Acting Regional Directorfound, the Employer suffered a loss.The Acting Regional Director's investigation re-vealed that the Employer continually communicatedto its employees by letter and memoranda that it wasattempting to secure additional funds from theMinnesota Department of Public Welfare. He foundthis created a "clear implication" that the Employer,faced with rising costs, had no funds available forwage increases. He concluded, from this implication,that the employees were in a position to independ-ently evaluate the Petitioner'smisrepresentation.Such reasoning is unacceptable to me. The Board hasnot adopted, and in my estimation should not adopt,a penumbra-like approach to solving preelection2 SeeThe Halsey W Taylor Company,147 NLRB 16.3N L R B v. Trancoa Chemical Corp.,303 F 2d 456 (C A 1, 1962)4Schneider Mills, Inc, and Jimmy and Josh, Inc v N L R B,390 F 2d375 (C A 4, 1968)SGallenkamp Stores Co, Mercury Distributing Company, Acme QualityPaints,and F& G Merchandising v N LR B,402 F 2d 525 (C A 9, 1968)6N L R B v G K Turner Associates, 457F.2d 484, 488 (C A 9, 1972)misrepresentationquestions. It is farfetched tosuggest that "nurses aides, housekeeping employees,and laundry employees" would possess the expertiseto independently evaluate the Petitioner's misstate-ments.2 To conclude that employees would view thestatements of the Petitioner's representative as mereinnocuous puff is unlikely at best.The misrepresentation of the Employer's financialcondition,whether or not deliberate, involved animportant matter to the voters.3 The Employer didnot have an opportunity to make an effective reply tothismisrepresentation.4 And, of course, any misre-presentation concerning wages cannot be consideredtrivial.5 In a similar case, G. K.Turner Associates,183NLRB 658, a union agent stated erroneously totheemployees that the employer had earned$500,000 the previous year. The Board found that thefinancial condition of the employer was not a majorissue in the election, and that the employer'spresident had an opportunity to set the recordstraight,and accordingly dismissed the union'smisstatement.However, the Board's finding wasrejected, correctly in my view, by the Ninth Circuit,which stated:Misrepresentation about company profitabilitycan be material, since the extent to whichemployees share equitability in the products oftheir labor may be of great interest to them.6Because of these circumstances, I believe thatunder the test enunciated inHollywood Ceramics,7the election should be set aside and a new electiondirected.7InHollywood Ceramics Company,Inc,140 NLRB221, 224, the Boardstated"We believe that an election should be set aside only where there hasbeen a misrepresentation or other similar campaigntrickery,which involvesa substantial departure from the truth,at a time which prevents the otherparty or partiesfrom making an effectivereply, sothat the misrepresenta-tion,whether deliberate or not, may reasonably be expected to have asignificant impact on the election "